Per Curiam:

This action was brought on an account for services and expenses in feeding, handling and otherwise caring for cattle belonging to the El Capitan Land and Cattle Company by J. A. Hookett, and also for commissions for selling cattle for said company. Hookett assigned his claim to plaintiff, E. H. Lees. The defendant below-offered no evidence. Judgment was for plaintiff, to reverse-which the plaintiff in error prosecutes this proceeding.
The principal contention of plaintiff in error is that the-verdict was not sustained by sufficient evidence. The account was itemized, and Hookett, one of the witnesses: for plaintiff, testified to the correctness of each item, and he was not disputed or contradicted. This, we think, is-sufficient to uphold the verdict.
Complaint is made of one of the instructions of the-court and of the refusal of the court to permit defendant to show, by a cross-examination of one of the plaintiff’s witnesses, that a certain transaction to which the witness-had testified at a former trial was brought out on his cross-examination. There is nothing substantial in either of these contentions.
The judgment of the court below is affirmed.
Mason, J., not sitting.